Appeal, insofar as taken from that portion of the Appellate Division order that dismissed appellant’s appeal from Supreme Court’s order denying reargument, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.
Judge Abdus-Salaam taking no part.